Exhibit 10.1

GILEAD SCIENCES, INC.

2004 EQUITY INCENTIVE PLAN (1)

AS AMENDED AND RESTATED MAY 6, 2009

1. Purpose of the Plan. The purpose of this Plan is to provide incentives to
attract, retain and motivate eligible persons whose present and potential
contributions are important to the success of the Company by offering them an
opportunity to participate in the Company’s future performance. This Plan was
originally approved by stockholders at the 2004 Annual Stockholders Meeting and
serves as the successor to the Gilead Sciences, Inc. 1991 Stock Option Plan and
the Gilead Sciences, Inc. 1995 Non-Employee Directors’ Stock Option Plan. No
further option grants will be made under those plans, and the remaining shares
available for issuance under those plans have been transferred to this Plan ad
are available for issuance under this Plan.

The October 2007 restatement expanded the list of performance criteria to which
the vesting of one or more Awards may be tied, including Awards designed to
provide Performance-Based Compensation, and effected a series of technical
revisions to the Plan in order to facilitate the administration of the Plan and
provide additional flexibility in structuring Awards.

The January 30, 2008 restatement adopted by the Board effected the following
changes to the Plan, subject to stockholder approval at the 2008 Annual Meeting:
(i) increased the authorized share reserve under the Plan by an additional
10,000,000 shares of Common Stock and (ii) increased the limit on the maximum
number of shares of Common Stock for which “full value” Awards may be made over
the term of the Plan by an additional 5,000,000 shares. The Company’s
stockholders approved such increases at the 2008 Annual Meeting held on May 8,
2008.

This May 2009 restatement effects the following changes to the Plan approved by
the Board, subject to stockholder approval at the 2009 Annual Meeting:
(i) increases the authorized share reserve by an additional 20,000,000 shares of
Common Stock, (ii) increased the limit on the maximum number of shares that may
be issued under the Plan pursuant to full-value awards, such as restricted
stock, restricted stock units, performance shares, performance units (to the
extent settled in Common Stock) and phantom shares, by an additional 15,000,000
shares to a total of 25,000,000 over the term of the Plan, (iii) increased the
limit on the maximum number of shares of Common Stock for which restricted
stock, restricted stock units, performance shares, performance units, phantom
shares and stock appreciation rights may be granted to any one individual per
calendar year by an additional 600,000 shares to a total of 1,000,000 shares,
and (iv) increased the limit on the maximum value of awards denominated in U.S.
dollars that may be granted to any one individual per calendar year by an
additional $3,000,000 to a total of $10,000,000. The Company’s stockholders
approved such increases at the 2009 Annual Meeting held on May 6, 2009.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means the Board or any of the Committees appointed to
administer the Plan.

(b) “Applicable Acceleration Period” means: (i) 24 months, in the case of the
Company’s Chief Executive Officer, (ii) 18 months, in the case of an Executive
Vice President or Senior Vice President of the Company, and (iii) 12 months, in
the case of all other Grantees.

(c) “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange, and
the rules of any non-U.S. jurisdiction applicable to Awards granted to residents
therein.

(d) “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share,
Phantom Share, or other right or benefit under the Plan.

(e) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.

(f) “Board” means the Board of Directors of the Company.

 

(1)

Includes amendments through May 6, 2009, including the amendments approved by
the stockholders at the annual stockholders meeting held on such date. All share
numbers have been adjusted to reflect the two-for-one stock split of the Common
Stock effective September 3, 2004 and the two-for-one stock split of the Common
Stock effective June 22, 2007.



--------------------------------------------------------------------------------

(g) “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for one or
more of the reasons set forth in the definition of “Cause” as such term is
expressly defined in a then-effective written agreement between the Grantee and
the Company or such Related Entity, or in the a merger, consolidation or other
reorganization approved by the Company’s stockholders, unless securities
representing more than fifty percent (50%) of the total combined voting power of
the voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction, absence of such
then-effective written agreement and definition, is based on, in the
determination of the Administrator, the Grantee’s: (i) performance of any act,
or failure to perform any act, in bad faith and to the detriment of the Company
or a Related Entity; (ii) dishonesty, intentional misconduct, material violation
of any applicable Company or Related Entity policy, or material breach of any
agreement with the Company or a Related Entity; or (iii) commission of a crime
involving dishonesty, breach of trust, or physical or emotional harm to any
person.

(h) “Change in Control” means, for purposes of all Awards at the time
outstanding under the Plan, a change in ownership or control of the Company
effected through the consummation of any of the following transactions:

(i) a sale, transfer or other disposition of all or substantially all of the
Company’s assets,

(ii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, the
Company) becomes directly or indirectly (whether as a result of a single
acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s securities (as
measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Company or the acquisition of outstanding securities held by
one or more of the Company’s existing stockholders, or

(iii) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity.

(i) “Code” means the Internal Revenue Code of 1986, as amended.

(j) “Committee” means any committee composed of members of the Board appointed
by the Board to administer the Plan.

(k) “Common Stock” means the common stock of the Company.

(l) “Company” means Gilead Sciences, Inc., a Delaware corporation.

(m) “Consultant” means any person, including an advisor, who is compensated by
the Company or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.

 

2



--------------------------------------------------------------------------------

(n) “Continuous Service” means the performance of services for the Company or a
Related Entity (whether now existing or subsequently established) by a person in
the capacity of an Employee, a Director or a Consultant, except to the extent
otherwise specifically provided in the documents evidencing the Award. For
purposes of the Plan, a Grantee shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events: (i) the
Grantee no longer performs services in any of the foregoing capacities for the
Company or any Related Entity or (ii) the entity for which the Grantee is
performing such services ceases to remain a Related Entity of the Company, even
though the Grantee may subsequently continue to perform services for that
entity. Continuous Service shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Company;
provided, however, that should such leave of absence exceed three (3) months,
then for purposes of determining the period within which an Incentive Option may
be exercised as such under the federal tax laws, the Grantee shall be deemed to
have terminated Employee status on the first day immediately following the
expiration of such three (3)-month period, unless such Grantee is provided with
the right to return to Continuous Service following such leave either by statute
or by written contract. The Grantee shall not receive any Continuous Service
credit, for purposes of vesting in any outstanding Award or Awards made to the
Grantee, for any period such Grantee is on a leave of absence, except to the
extent otherwise required by law or pursuant to the following procedure:

 

  •  

A Grantee shall receive Continuous Service credit for such vesting purposes for
(i) the first three months of an approved personal leave of absence and (ii) the
first seven months of any bona fide leave of absence (other than an approved
personal leave), but in no event beyond the expiration date of such leave of
absence; provided, however, that in the event the Grantee’s Award is subject to
Section 409A of the Code and payable upon his or her separation from service,
then the maximum period for which such Continuous Service credit shall be given
with respect to that Award shall be determined in accordance with Treasury
Regulations Section 1.409A-1(h) and accordingly shall not extend beyond the date
the Grantee is deemed to have a separation from service for purposes of
Section 409A.

In jurisdictions requiring notice in advance of an effective termination of a
Grantee’s service as an Employee, Director or Consultant, Continuous Active
Service shall be deemed terminated upon the actual cessation of such service to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before such individual’s termination as an Employee, Director
or Consultant can be effective under Applicable Laws.

A Grantee on an approved leave of absence shall be deemed to terminate
Continuous Service for purposes of his or her outstanding Awards upon the
earlier of (i) the expiration date of that leave of absence, unless such Grantee
returns to active Continuous Service on or before that date, or (ii) the date
the Grantee’s Continuous Service actually terminates by reason of his or her
voluntary or involuntary termination or by reason of his or her death or
disability; provided, however, that in the event the Grantee’s Award is subject
to Section 409A of the Code and payable upon his or her separation from service,
then his or her Continuous Service shall, with respect to that Award, be deemed
to terminate when such Grantee is deemed to have a separation from service under
Treasury Regulations Section 1.409A-1(h).

(o) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.

(p) “Director” means a member of the Board.

(q) “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to the Common Stock
underlying his or her Award (other than an Option or SAR Award).

(r) “Domestic Partner” means a person who meets and continues to meet all of the
criteria detailed in the Gilead Sciences Affidavit of Domestic Partnership when
the Domestic Partnership has been internally registered with the Company by
filing with the Company an original, properly completed, notarized Gilead
Sciences Affidavit of Domestic Partnership.

(s) “Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. Neither service as a
Director nor payment of a director’s fee by the Company or a Related Entity
shall be sufficient to constitute “employment” by the Company.

 

3



--------------------------------------------------------------------------------

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(u) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

For Awards made prior to May 1, 2009 (or Awards made on or after that date
pursuant to commitments under outstanding offer letters or other agreements made
before that date):

(i) If the Common Stock is on the date of determination listed on any
established stock exchange, including without limitation the NASDAQ Global or
Global Select Market, the American Stock Exchange or the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange (or
the exchange with the greatest volume of trading in the Common Stock) on the
last market trading day prior to the date of determination as such quotation is
reported in The Wall Street Journal or such other source as the Board deems
reliable; or

(ii) If the Common Stock is on the date of determination regularly quoted on an
automated quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, but selling prices are not reported, the Fair Market Value
per share of Common Stock shall be the mean between the high bid and high asked
prices for the Common Stock on the last market trading day prior to the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

For Awards made on or after May 1, 2009 (other than Awards which the Company is
committed to make on or after that date pursuant to outstanding offer letters or
other agreements made before that date):

(iii) If the Common Stock is on the date of determination listed on any
established stock exchange, including without limitation the NASDAQ Global or
Global Select Market, the American Stock Exchange or the New York Stock
Exchange, its Fair Market Value shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange (or
the exchange with the greatest volume of trading in the Common Stock) on the
date of determination (or, if no closing sales price or closing bid was quoted
on that date, as applicable, on the last trading date such closing sales price
or closing bid was quoted, as the applicable quoted price is reported in The
Wall Street Journal or such other source as the Board deems reliable; or

(iv) If the Common Stock is on the date of determination regularly quoted on an
automated quotation system (including the OTC Bulletin Board) or by a recognized
securities dealer, but selling prices are not reported, the Fair Market Value
per share of Common Stock shall be the mean between the high bid and high asked
prices for the Common Stock on the date of determination (or, if no such prices
were reported on that date, on the last date such prices were quoted , as the
applicable quoted prices are reported in The Wall Street Journal or such other
source as the Board deems reliable.

For all Awards:

(v) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall, for
purposes of any Award other than an Incentive Stock Option, be determined by the
Board through the reasonable application of a reasonable valuation method that
takes into account the applicable valuation factors set forth in the Treasury
Regulations issued under Section 409A of the Code and shall, for purposes of an
Incentive Stock Option, be determined by the Board in good faith in accordance
with the standards of Section 422 of the Code and the applicable Treasury
Regulations thereunder.

(v) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.

(w) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, Domestic Partner, a trust in
which such persons (or the Grantee) have more than 50% of the beneficial
interest, a foundation in which such persons (or the Grantee) control the
management of assets, and any other entity in which such persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.

(x) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

4



--------------------------------------------------------------------------------

(y) “Non-statutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(aa) “Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.

(bb) “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.

(cc) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.

(dd) “Performance Share Units” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of performance criteria established
by the Administrator and settled in actual Shares, except to the extent the
Administrator may determine to settle such Award in whole or in part in cash.

(ee) “Performance Cash Units” means an Award denominated in U.S. dollars which
may be earned in whole or in part based upon attainment of performance criteria
established by the Administrator and settled for cash, except to the
Administrator may determine to settle such Award in whole or in part in Shares.

(ff) “Phantom Share” means an Award denominated in Shares in which the Grantee
has the right to receive an amount equal to the value of a specified number of
Shares at a designated time or over a designated period and which will be
payable in cash or Shares as established by the Administrator.

(gg) “Plan” means this Gilead Sciences, Inc. 2004 Equity Incentive Plan, as
amended from time to time.

(hh) “Related Entity” means (i) any Parent or Subsidiary of the Company and
(ii) any corporation in an unbroken chain of corporations beginning with the
Company and ending with the corporation in the chain for which the Grantee
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making an Award to such Grantee. However, for any Award not
subject to Section 409A of the Code, a Related Entity shall also include any
business, corporation, partnership, limited liability company or other entity in
which the Company or any Parent or Subsidiary holds a substantial ownership
interest, directly or indirectly.

(ii) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration (including any cash consideration) and subject to such
restrictions on transfer, rights of first refusal, repurchase provisions,
forfeiture provisions, and other terms and conditions as established by the
Administrator.

(jj) “Restricted Stock Unit” means an Award in the form of a contractual right
to receive Shares in one or more installments over a defined period of
Continuous Service or upon the attainment of one or more performance goals
established by the Administrator or in one or more deferred installments
following the completion of such period of Continuous Service or the attainment
of such performance goals.

(kk) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto, as in effect when discretion is being exercised with respect
to the Plan.

(ll) “SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of the Common Stock underlying such Award.

(mm) “Share” means a share of the Common Stock.

(nn) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(oo) “Withholding Taxes” mean the applicable federal and state income and
employment withholding taxes to which the holder of an Award under the Plan may
become subject in connection with the issuance, exercise, vesting or settlement
of that Award.

 

5



--------------------------------------------------------------------------------

3. Stock Subject to the Plan.

(a) Subject to the provisions of Section 10 below, the maximum number of Shares
which may be issued in the aggregate under the Plan pursuant to all Awards made
hereunder (including, without limitation, Restricted Stock, Restricted Stock
Units, Performance Shares, Options, SARs, Dividend Equivalent Rights, and
Phantom Shares) shall be limited to 90,400,000 (2) Shares, plus 31,194,183
shares that have as of May 6, 2009 been transferred in the aggregate to the 2004
Plan from the previously-authorized but unissued reserve under the Gilead
Sciences, Inc. 1991 Stock Option Plan and the Gilead Sciences, Inc. 1995
Non-Employee Directors’ Stock Option Plan, including shares that were available
for future award under such plans on May 25, 2004, the date the stockholders
approved the 2004 Plan, and shares subject to awards outstanding under those
plans on that date that have subsequently terminated or expired without the
issuance of vested shares thereunder. Notwithstanding the foregoing, no more
than 25,000,000 of such Shares may be issued over the term of the Plan pursuant
to all Awards of Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units (to the extent settled in Shares) and Phantom Shares, in
total. (3) The Shares to be issued pursuant to Awards may be authorized, but
unissued, or reacquired Common Stock. Performance Units that by their terms may
only be settled in cash shall neither reduce the maximum aggregate number of
Shares that may be issued under the Plan nor be counted against the foregoing
25,000,000-Share limit imposed with respect to certain types of Awards.

(b) Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the Plan, except that if unvested
Shares are forfeited, or repurchased by the Company at the lower of their
original purchase price or their Fair Market Value at the time of repurchase,
such Shares shall become available for future grant under the Plan. Should the
exercise price of an option under the Plan be paid with shares of Common Stock,
then the authorized reserve of Common Stock under the Plan shall be reduced by
the gross number of shares for which that option is exercised, and not by the
net number of shares issued under the exercised stock option. Upon the exercise
of any SAR under the Plan, the share reserve shall be reduced by the gross
number of shares as to which such right is exercised, and not by the net number
of shares actually issued by the Company upon such exercise. If shares of Common
Stock otherwise issuable under the Plan are withheld by the Company in
satisfaction of the withholding taxes incurred in connection with the issuance,
exercise, vesting or settlement of an Award, then the number of shares of Common
Stock available for issuance under the Plan shall be reduced by the gross number
of Shares issuable at that time under such Award, calculated in each instance
prior to any such share withholding.

 

(2)

Maximum number of Shares consists of 3,600,000 Shares authorized coincident with
the adoption of the 2004 Equity Incentive Plan at the 2004 annual stockholders
meeting, another 3,600,000 Shares due to the share adjustment for the
two-for-one stock split effective September 3, 2004, an additional 10,000,000
Shares authorized and approved at the 2005 annual stockholders meeting, an
additional 10,000,000 Shares authorized and approved at the 2006 annual
stockholders meeting, an additional 3,000,000 Shares authorized and approved at
the 2007 annual stockholders meeting, another 30,200,000 Shares due to the share
adjustment for the two-for-one stock split effective June 22, 2007, an
additional 10,000,000 Shares authorized and approved at the 2008 annual
stockholders meeting and an additional 20,000,000 Shares authorized and approved
at the 2009 annual stockholders meeting.

 

(3)

The increase to this limit from 10,000,000 Shares to 25,000,000 Shares was
approved by the Board on January 21, 2009 and approved by the stockholders at
the 2009 annual stockholders meeting. The 25,000,000 Share limit will also apply
to Performance Units to the extent these Awards are settled in Shares. The
Company has never declared nor paid a cash dividend and does not intend to grant
any dividend equivalent rights in the foreseeable future; however, if a dividend
equivalent right were to be granted in the future, the Company would consider
the number of Shares as to which such dividend equivalent rights may be granted
as subject to the 25,000,000 Share limit.

 

6



--------------------------------------------------------------------------------

4. Administration of the Plan.

(a) Plan Administrator:

(i) Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board. With
respect to the grant of an Award to a Director who is not an Employee and which
is not a scheduled Award under predetermined rules established by the Board or
Committee, such grant shall be made only by a Committee (or subcommittee of the
Committee) which is comprised solely of two or more Non-Employee Directors, as
this term is defined in Rule 16b-3, none of whom are the recipient of the Award.

(ii) Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. The Board may authorize one or more Officers of
the Company or any Parent to grant such Awards, subject to such terms and
conditions as the Board may impose; provided, however, that any delegation of
such authority shall in all events be subject to the limitations and
restrictions of Applicable Laws, including any required limitation on the
maximum of Shares for which Awards may be made by such Officer or Officers.

(iii) Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards qualifying as Performance-Based
Compensation. In the case of such Awards granted to Covered Employees,
references to the “Administrator” or to a “Committee” shall be deemed to be
references to such Committee or subcommittee.

(b) Powers of the Administrator: Subject to Applicable Laws and the provisions
of the Plan (including any other powers given to the Administrator hereunder),
and except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:

(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;

(ii) to determine when and to what extent Awards are to be granted hereunder;

(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;

(iv) to approve forms of Award Agreements for use under the Plan;

(v) to determine the terms and conditions of any Award granted hereunder;

(vi) to amend the terms of any outstanding Award granted under the Plan,
provided that (A) any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent, (B) the reduction of the exercise price of any Option or SAR awarded
under the Plan shall be subject to stockholder approval as provided in
Section 7(b), and (C) canceling an Option or SAR at a time when its exercise
price exceeds the Fair Market Value of the underlying Shares, in exchange for
another Option, SAR, Restricted Stock or other Award shall be subject to
stockholder approval as provided in Section 7(b), unless the cancellation and
exchange occurs in connection with a Change in Control as provided in Section 11
or pursuant to an adjustment effected in accordance with Section 10;

(vii) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;

 

7



--------------------------------------------------------------------------------

(viii) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan; and

(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.

(c) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses (including attorneys’ fees), actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within 30 days after the
institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to handle and defend the same.

5. Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine.

6. Terms and Conditions of Awards

(a) Type of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such awards include, without
limitation, Options, SARs, Restricted Stock, Restricted Stock Units, Dividend
Equivalent Rights, Performance Units, Performance Shares, or Phantom Shares. An
Award may consist of one such security or benefit, or two or more of them in any
combination or alternative. However, in no event may Dividend Equivalent Rights
be granted with respect to the Shares subject to any Option or SAR Award made
under the Plan.

(b) Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-statutoryNon-statutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares for which one or more Options designated as Incentive Stock
Options become first exercisable by a Grantee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, the
excess number of Shares shall be treated as subject to Non-statutory Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, except to extent otherwise provided by
Applicable Law, and the Fair Market Value of the Shares shall be determined as
of the grant date of the relevant Option.

(c) Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) revenue or revenue growth, (ii) achievement of specified
milestones in the discovery and development of one or more of the Company’s
products, (iii) achievement of specified milestones in the commercialization of
one or more of the Company’s products, (iv) achievement of specified milestones
in the manufacturing of one or more of the Company’s products, (v) expense
targets, (vi) personal management objectives, (vii) stock price (including, but
not limited to, growth measures and total stockholder return), (viii) earnings
per share, (ix) operating efficiency,

 

8



--------------------------------------------------------------------------------

(x) operating margin, (xi) gross margin, (xii) return measures (including, but
not limited to, return on assets, capital, equity, or sales), (xiii) net sales
growth, (xiv) productivity ratios, (xv) operating income, (xvi) net operating
profit, (xvii) net earnings or net income (before or after taxes), (xviii) cash
flow (including, but not limited to, operating cash flow, free cash flow, and
cash flow return on capital), (xix) earnings before interest, taxes,
depreciation, amortization and/or stock-based compensation expense,
(xx) economic value added, (xxi) market share, (xxii) customer satisfaction,
(xxiii) working capital targets, and (xxiv) with respect to Awards not intended
to be Performance-Based Compensation under Section 162(m) of the Code, other
measures of performance selected by the Administrator. In addition, such
performance criteria may be based upon the attainment of specified levels of the
Company’s performance under one or more of the measures described above relative
to the performance of other entities and may also be based on the performance of
any of the Company’s business units or divisions or any Parent or Subsidiary.
Each applicable performance criteria may include a minimum threshold level of
performance below which no Award will be earned, levels of performance at which
specified portions of an Award will be earned and a maximum level of performance
at which an Award will be fully earned. Each applicable performance criteria may
be structured at the time of the Award to provide for appropriate adjustment for
one or more of the following items: (A) asset impairments or write-downs;
(B) litigation judgments or claim settlements; (C) the effect of changes in tax
law, accounting principles or other laws, regulations or provisions affecting
reported results; (D) the effect of exchange rates for non-US dollar denominated
net sales or goals based on operating profit, earnings or income, (E) accruals
for reorganization and restructuring programs; (E) any extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to stockholders
for the applicable year, (F) the operations of any business acquired by the
Company or any Parent or Subsidiary or of any joint venture established by the
Company or any Parent or Subsidiary; (G) the divestiture of one or more business
operations or the assets thereof; or (I) the effect of any change in the
outstanding shares of Common Stock effected by reason of a stock split, stock
dividend, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change or any distributions to the Company’s stockholders other than
regular cash dividends.

(d) Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the acquisition by the
Company or a Related Entity of another entity, an interest in another entity or
an additional interest in a Related Entity, whether by merger, stock purchase,
asset purchase or other form of transaction.

(e) Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of the Shares or other consideration due upon the settlement of an
Award, satisfaction of performance criteria, or other event that absent the
election would entitle the Grantee to payment or receipt of Shares or other
consideration under an Award. The Administrator may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, Shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Administrator deems advisable for the administration of any
such deferral program. Notwithstanding the foregoing, each such deferral
opportunity shall be structured by the Administrator so as to comply with all
applicable requirements of Code Section 409A and the Treasury Regulations
thereunder.

(f) Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.

 

9



--------------------------------------------------------------------------------

(g) Individual Limitations on Awards. The maximum number of Shares with respect
to which Options may be granted to any Grantee in any calendar year shall be
limited to 2,500,000 Shares. The maximum number of Shares as to which Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units, SARs,
Phantom Shares or Dividend Equivalent Rights may in the aggregate be granted to
any Grantee in any calendar year shall be 1,000,000 (4) Shares. For the calendar
year in which occurs an Employee’s or Consultant’s (i) commencement of
Continuous Service or (ii) promotion, an Employee or Consultant may be granted
Options for up to an additional 1,000,000 Shares or Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units, SARs, Phantom Shares or
Dividend Equivalent Rights for up to an additional 200,000 shares in the
aggregate, which shall not count against the limits set forth in the preceding
sentence. The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization pursuant to
Section 10, below. The value of all Awards denominated in U.S. dollars granted
in any single calendar year to any Grantee shall not exceed $10,000,000 (5). For
this purpose, the value of an Award denominated in U.S. dollars shall be
determined on the date of grant without regard to any conditions imposed on the
Award.

To the extent required by Section 162(m) of the Code or the regulations
thereunder, in applying the foregoing limitations with respect to a Grantee, if
any Awards are canceled, the canceled Awards shall continue to count against the
maximum number of Shares with respect to which Awards may be granted to the
Grantee. For such purpose, the repricing of the exercise price of an Option or
SAR if such repricing is approved by the stockholders of the Company, shall be
treated as the cancellation of the existing Option or SAR and the grant of a new
Option or SAR.

If the vesting or receipt of Shares under the Award is deferred to a later date,
any amount (whether denominated in Shares or U.S. dollars) paid in addition to
the original number of Shares subject to the Award (or the original dollar
amount for an Award denominated in U.S. dollars) will not be treated as an
increase in the number of Shares (or dollar amount) subject to the Award if the
additional amount is based either on a reasonable rate of interest or on one or
more predetermined actual investments such that the amount payable by the
Company at the later date will be based on the actual rate of return of a
specific investment (including any decrease as well as any increase in the value
of an investment).

(h) Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.

(i) Term of Award. The term of each Award shall be the term stated in the Award
Agreement; provided, however, that the term of an Award shall be no more than
ten years from the date of grant thereof. However, in the case of an Incentive
Stock Option granted to a Grantee who, at the time the Option is granted, owns
stock representing more than 10% of the voting power of all classes of stock of
the Company or any Parent or Subsidiary of the Company, the term of the
Incentive Stock Option shall be five years from the date of grant thereof or
such shorter term as may be provided in the Award Agreement.

(j) Transferability of Awards. Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee. Other Awards shall be transferable
by will and by the laws of descent and distribution, and during the lifetime of
the Grantee, such Awards shall be transferable, by gift or pursuant to a
domestic relations order, to members of the Grantee’s Immediate Family to the
extent and in the manner determined by the Administrator.

Notwithstanding the foregoing, the Grantee may designate a beneficiary of the
Grantee’s Award in the event of the Grantee’s death on a beneficiary designation
form provided by the Administrator.

(k) Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such later date as is determined by the Administrator.

7. Award Exercise or Purchase Price; Consideration and Taxes.

(a) Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:

(i) In the case of an Incentive Stock Option:

(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than 10% of the voting power of all classes
of stock of the Company or any Parent or Subsidiary of the Company, the per
Share exercise price shall be not less than 110% of the Fair Market Value per
Share on the date of grant; or

(B) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than 100% of the Fair
Market Value per Share on the date of grant.

 

(4)

The increase to this limit from 400,000 Shares to 1,000,000 Shares was approved
by the Board on March 10, 2009 and approved by the stockholders at the 2009
annual stockholders meeting.

 

(5)

The increase to this limit from $7,000,000 to $10,000,000 was approved by the
Board on March 10, 2009 and approved by the stockholders at the 2009 annual
stockholders meeting.

 

10



--------------------------------------------------------------------------------

(ii) In the case of a Non-statutory Stock Option, the per Share exercise price
shall be not less than 100% of the Fair Market Value per Share on the date of
grant.

(iii) In the case of a SAR, the exercise price or the base amount on which the
stock appreciation is calculated shall be not less than 100% of the Fair Market
Value per Share on the date of grant.

(iv) In the case of other Awards, the cash consideration (if any) payable for
such Award or the underlying Shares shall be determined by the Administrator.

(v) Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.

(b) No Authority to Reprice. Without the consent of stockholders of the Company,
no Award may be repriced, replaced, regranted through cancellation, or modified
(except as provided in Section 10) if the effect is to reduce the exercise or
purchase price for the Shares underlying such Award. In addition, the
replacement or substitution of one Award for another Award is prohibited, absent
stockholder consent, to the extent it has the effect of reducing the exercise or
purchase price of the underlying Shares.

(c) Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon the issuance, exercise, vesting or settlement of an
Award, including the method of payment, shall be determined by the Administrator
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant). In addition to any other types of consideration the Administrator may
determine, the Administrator is authorized to accept as consideration for Shares
issued under the Plan the following, provided that the portion of the
consideration equal to the par value of the Shares must be paid in cash or other
legal consideration permitted by the Delaware General Corporation Law:

(i) cash;

(ii) check;

(iii) services rendered;

(iv) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require (including withholding
of Shares otherwise deliverable upon exercise of the Award) which have a Fair
Market Value on the date of surrender, attestation or withholding equal to the
aggregate exercise price of the Shares as to which said Award is exercised;

(v) with respect to Options, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (A) shall provide instructions (either
in writing or electronically) to a Company designated brokerage firm (or, with
respect to Grantees subject to Section 16 of the Securities Exchange Act, a
broker reasonably satisfactory to the Company for purposes of administering such
procedure in accordance with the Company’s pre-clearance/pre-notification
policies) to effect the immediate sale of some or all of the purchased Shares
and remit to the Company on the settlement date sufficient funds to cover the
aggregate exercise price payable for the purchased Shares and any applicable
withholding taxes and (B) shall provide directives (either in writing or
electronically) to the Company to deliver the certificates for the purchased
Shares directly to such brokerage firm on the settlement date in order to
complete the sale transaction; or

(vi) any combination of the foregoing methods of payment.

(d) Taxes. The Company’s obligation to deliver Shares upon the issuance,
exercise, vesting or settlement of an Award under the Plan shall be subject to
the satisfaction of all applicable income and employment tax withholding
requirements. The Administrator may, in its discretion, provide Grantees with
the right to use shares of Common Stock in satisfaction of all or part of the
Withholding Taxes to which such Grantees may become subject in connection with
the issuance, exercise, vesting or settlement of those Awards. Such right may be
provided to any such holder in one or more of the following formats

(i) Stock: The election to have the Company withhold, from the Shares otherwise
issuable upon the issuance, exercise, vesting or settlement of such Award, a
portion of those Shares with an aggregate Fair Market Value equal to the
percentage of the Withholding Taxes (not to exceed one hundred percent
(100%)) designated by such individual. The Shares so withheld shall reduce the
number of shares of Common Stock authorized for issuance under the Plan.

(ii) Stock Delivery: The election to deliver to the Company, at the time of the
issuance, exercise, vesting or settlement of such Award, shares of Common Stock
previously acquired by such individual with an aggregate Fair Market Value equal
to the percentage of the Withholding Taxes (not to exceed one hundred percent
(100%)) designated by the individual. The shares of Common Stock so delivered
shall neither reduce the number of shares of Common Stock authorized for
issuance under the Plan nor be added to the number of shares of Common Stock
authorized for issuance under the Plan.

 

11



--------------------------------------------------------------------------------

(iii) Stock Sale: The election to make an immediate open-market sale of all or a
portion of the Shares actually issued in connection with the issuance, exercise,
vesting or settlement of such Award and to have a sufficient portion of the sale
proceeds applied automatically on the settlement date to the satisfaction of the
applicable Withholding Taxes.

In addition, the Administrator may structure one or more Awards so that a
portion of the Shares otherwise issuable under those Awards shall automatically
be withheld by the Company in satisfaction of the Withholding Taxes which become
applicable in connection with the issuance, exercise, vesting or settlement of
those Awards.

8. Exercise of Award.

(a) Procedure for Exercise; Rights as a Stockholder.

(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement. Notwithstanding any other provision of the
Plan to the contrary, except with respect to a maximum of 5% of the Shares
authorized for issuance under Section 3(a), any Awards of Restricted Stock or
Restricted Stock Units which vest on the basis of the Grantee’s Continuous
Service with the Company or a Related Entity shall not provide for vesting which
is any more rapid than annual pro rata vesting over a three-year period, and any
Awards of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units which provide for vesting upon the attainment of performance
goals shall provide for a performance period of at least 12 months; provided,
however, that such limitations shall not apply in the event of a Change in
Control or to any Grantee whose Continuous Service terminates by reason of his
or her death, disability or an involuntary termination other than for Cause.

(ii) An Award shall be deemed to be exercised when notice of such exercise
(either in writing or electronically) has been given to the Company or its
designee in accordance with the terms of the Award by the person entitled to
exercise the Award. Except to the extent the broker-dealer sale and remittance
procedure is to be utilized under Section 7(c)(iv), full payment for the Shares
with respect to which the Award is exercised shall accompany such exercise
notice.

(b) Exercise of Award Following Termination of Continuous Active Service

(i) An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.

(ii) Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.

(iii) Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of Employee status shall convert automatically
to a Non-statutory Stock Option and thereafter shall be exercisable as such to
the extent exercisable by its terms for the period specified in the Award
Agreement.

9. Conditions Upon Issuance of Shares.

(a) Shares shall not be issued pursuant to the exercise, vesting or settlement
of an Award unless the exercise, vesting or settlement of such Award and the
issuance and delivery of such Shares pursuant thereto shall comply with all
Applicable Laws, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

(b) As a condition to the issuance of any Shares in connection with the
exercise, vesting or settlement of an Award, the Company may require the person
holding such Award to represent and warrant at the time of such issuance that
the Shares are being acquired only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any Applicable Laws.

 

12



--------------------------------------------------------------------------------

10. Adjustments Upon Changes in Capitalization. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, or should the value of the outstanding shares of Common Stock
be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation or other reorganization, then equitable and proportional
adjustments shall be made by the Administrator to the maximum number and
class(es) of securities issuance under the Plan pursuant to Section 3(a), the
maximum number and class(es) of securities as to which Awards of Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units (settled in
Shares) and Phantom Shares may be made in accordance with the limitation of
Section 3(a) and the maximum number and class(es) of securities for which Awards
may be made to any person during any calendar year pursuant to the limitations
set forth in Section 6(g), and the outstanding Awards (other than an Award of
Restricted Stock that is outstanding at the time of the event described in this
paragraph) will be equitably and proportionally adjusted as to the number and
class(es)of securities and exercise price (or other cash consideration) payable
per Share subject to such outstanding Awards, including any price required to be
paid for Restricted Stock not yet outstanding at the time of the event described
in this paragraph; provided, however, that the aggregate exercise price (or
other cash consideration) shall remain the same. The adjustments shall be made
in such manner as the Administrator deems appropriate in order to prevent the
dilution or enlargement of benefits under the Plan and the outstanding Awards
thereunder, and such adjustments shall be final, binding and conclusive. In the
event of a Change in Control, however, the adjustments (if any) shall be made
solely in accordance with the applicable provisions of Section 11.

11. Change in Control

(a) Effect of Change in Control on Awards.

(i) In the event of a Change in Control, the Board at its sole discretion may,
to the extent permitted by applicable law, provide for the following treatment
of outstanding Options and SARs: (i) any surviving corporation shall assume any
Options or SARs outstanding under the Plan or shall substitute economically
equivalent awards for the Options and SARs outstanding under the Plan, (ii) the
time during which such Options or SARs may be exercised shall be accelerated so
that those Awards may be exercised for fully-vested Shares and those Awards
shall terminate if not exercised prior to the Change in Control, or (iii) such
Options or SARs shall continue in full force and effect.

(ii) Any other Award outstanding under the Plan at the time of the Change in
Control may be assumed by the surviving corporation, replaced with an
economically-equivalent substitute award or otherwise continued in full force in
effect. To the extent any such Award is not assumed, replaced with an
economically-equivalent substitute award or otherwise continued in effect, that
Award shall vest, and the shares of Common Stock subject to that Award shall be
issued as fully-vested shares, immediately prior to the effective date of the
Change in Control.

(iii) Any Award which is assumed in connection with a Change in Control or
otherwise continued in effect shall be adjusted immediately after the
consummation of that Change in Control so as to apply to the number and class of
securities into which the shares of Common Stock subject to that Award
immediately prior to the Change in Control would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time, and appropriate adjustments shall also be made to the
exercise price or any other consideration payable per share thereunder, provided
the aggregate exercise price or amount of such other consideration shall remain
the same. To the extent the actual holders of the Company’s outstanding Common
Stock receive cash consideration for their Common Stock in consummation of the
Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding Awards and subject to the approval
of the Administrator prior to the Change in Control, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control
transaction, provided such common stock is readily traded on an established U.S.
securities exchange or market.

(iv) The Administrator may structure one or more Awards so that the Shares
subject to those Awards shall vest (or shall vest and become issuable)
immediately prior to the effective date of a Change in Control, whether or not
those Awards are assumed, replaced with an economically-equivalent substitute
award or otherwise continued in full force and effect.

 

13



--------------------------------------------------------------------------------

(b) Acceleration of Award Upon Cessation of Continuous Service In Connection
With a Change in Control. Notwithstanding any other provisions of this Plan to
the contrary, if within the period beginning with the execution of the
definitive agreement for a Change in Control transaction and ending with the
earlier of (i) the termination of that definitive agreement without the
consummation of such Change in Control or (ii) the expiration of the Applicable
Acceleration Period following the consummation of such Change in Control, either
(1) the Continuous Service of an Employee or a Consultant terminates due to an
involuntary termination (not including death or Disability) without Cause (as
such term is defined below) or a voluntary termination by the Grantee due to
Constructive Termination (as such term is defined below) or (2) the Continuous
Service of a Director terminates, then the vesting and exercisability of all
Awards held by such Grantee shall be accelerated, or any reacquisition or
repurchase rights held by the Company with respect to an Award shall lapse, as
follows:

 

  •  

With respect to Options and SARs held by a Grantee at the time of such
termination, such Options and SARs shall become immediately exercisable as to
all the underlying Shares and may be exercised for any or all of those Shares as
fully-vested shares until the expiration or sooner termination date of those
Awards.

 

  •  

With respect to all other Awards held by the Grantee at the time of such
termination, the underlying Shares shall immediately vest at that time and shall
be issued in accordance with the terms of the applicable Award Agreement, and
any reacquisition or repurchase rights held by the Company with respect to any
such Shares shall lapse as of the date of such termination.

(c) Definition of “Cause”. For the purposes of Section 11(b) only, “Cause” means
(i) conviction of, a guilty plea with respect to, or a plea of non contendere to
a charge that a Grantee has committed a felony under the laws of the United
States or of any state or a crime involving moral turpitude, including, but not
limited to, fraud, theft, embezzlement or any crime that results in or is
intended to result in personal enrichment at the expense of the Company or a
Related Entity; (ii) material breach of any agreement entered into between the
Grantee and the Company or a Related Entity that impairs the Company’s or the
Related Entity’s interest therein; (iii) willful misconduct, significant failure
of the Grantee to perform the Grantee’s duties, or gross neglect by the Grantee
of the Grantee’s duties; or (iv) engagement in any activity that constitutes a
material conflict of interest with the Company or a Related Entity.

(d) Definition of “Constructive Termination”. For purposes of Section 11(b)
only, “Constructive Termination” means the occurrence of any of the following
events or conditions: (i) (A) a change in the Grantee’s status, title, position
or responsibilities (including reporting responsibilities) which represents an
adverse change from the Grantee’s status, title, position or responsibilities as
in effect immediately prior to the execution of the definitive agreement for the
Change in Control transaction or at any time within the Applicable Acceleration
Period after the date of a Change in Control; (B) the assignment to the Grantee
of any duties or responsibilities which are inconsistent with the Grantee’s
status, title, position or responsibilities as in effect immediately prior to
the execution of the definitive agreement for the Change in Control transaction
or at any time within the Applicable Acceleration Period after the Change in
Control; or (C) any removal of the Grantee from or failure to reappoint or
reelect the Grantee to any of the offices or positions held by the Grantee
immediately prior to the execution of the definitive agreement for the Change in
Control transaction or at any time within the Applicable Acceleration Period
after the date of a Change in Control, except in connection with the termination
of the Grantee’s Continuous Service for Cause, as a result of the Grantee’s
Disability or death or by the Grantee other than as a result of Constructive
Termination; (ii) a reduction in the Grantee’s annual base compensation or any
failure to pay the Grantee any compensation or benefits to which the Grantee is
entitled within five days of the date due; (iii) the Company’s requiring the
Grantee to relocate to any place outside a 50 mile radius of the location
serving as Grantee’s principal work site immediately prior to the execution of
the definitive agreement for the Change in Control transaction or during the
Applicable Acceleration Period after the date of a Change in Control, except for
reasonably required travel on the business of the Company or a Related Entity
which is not materially greater than such travel requirements in effect during
the applicable measurement period determined above; (iv) the failure by the
Company to (A) continue in effect (without reduction in benefit level and/or
reward opportunities) any material compensation or employee benefit plan in
which the Grantee was participating at any time within the 90-day period
immediately prior to the execution of the definitive agreement for the Change in
Control transaction or at any time within the Applicable Acceleration Period
after the Change in Control, unless such plan is replaced with a plan that
provides substantially equivalent compensation or benefits to the Grantee, or
(B) provide the Grantee with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided the Grantee under each other employee benefit plan, program and
practice in which he or she was participating at any time within the 90-day
period immediately prior to the execution of the definitive

 

14



--------------------------------------------------------------------------------

agreement for the Change in Control transaction or at any within the Applicable
Acceleration Period after the Change in Control; (v) any material breach by the
Company of any provision of an agreement between the Company and the Grantee,
whether pursuant to this Plan or otherwise, other than a breach which is cured
by the Company within 15 days following notice by the Grantee of such breach; or
(vi) the failure of the Company to obtain an agreement, satisfactory to the
Grantee, from any successors and assigns to assume and agree to perform the
obligations created under this Plan.

(e) Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option accelerated under this Section 11 in connection with a Change in Control
shall remain exercisable as an Incentive Stock Option under the Code only to the
extent the $100,000 dollar limitation of Section 422(d) of the Code is not
exceeded. To the extent such dollar limitation is exceeded, the excess Options
shall be treated as Non-statutory Stock Options.

12. Effective Date and Term of Plan. The Plan shall become effective upon its
approval by the stockholders of the Company. It shall continue in effect for a
term of ten years unless sooner terminated. Subject to Applicable Laws, Awards
may be granted under the Plan upon its becoming effective.

13. Amendment, Suspension or Termination of the Plan.

(a) The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by NASD
Marketplace Rule 4350(i)(1)(A), Section 422 of the Code and regulations
promulgated thereunder, or any other Applicable Laws, or if such amendment would
change any of the provisions of Section 4(b)(vi) or this Section 13(a).

(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.

(c) No suspension or termination of the Plan (including termination of the Plan
under Section 12, above) shall adversely affect any rights under Awards already
granted to a Grantee.

14. Reservation of Shares.

(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

15. No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause, and with or without notice. The ability of
the Company or any Related Entity to terminate the employment of a Grantee who
is employed at will is in no way affected by its determination that the
Grantee’s Continuous Service has been terminated for Cause for the purposes of
this Plan.

16. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.

17. Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.

 

15



--------------------------------------------------------------------------------

18. Governing Law. The Plan and all agreements thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware, without
resort to that State’s conflict-of-law provisions.

19. Section 409A Compliance. The Board reserves the right, to the extent it
deems it necessary or advisable in its sole discretion, to alter or modify the
Plan and any outstanding Awards under the Plan, without the consent of the
Grantees, so as to ensure that all Awards and Award Agreements provided to
Grantees who are subject to U.S. income taxation either qualify for an exemption
from the requirements of Section 409A of the Code or are structured in a manner
that complies with those requirements; provided, however, that neither the
Company nor any Related Entity makes any representations that any Awards made
under the Plan will in fact be exempt from the requirements of Section 409A of
the Code or otherwise comply with those requirements, and each Grantee shall
accordingly be solely responsible for any taxes, penalties or other amounts
which may become payable with respect to his or her Awards by reason of
Section 409A of the Code.

20. Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Plan or any outstanding Award Agreement, to the extent any Award under this
Plan may be deemed to create a deferred compensation arrangement under
Section 409A of the Code, then the following limitations shall apply to such
Award and the applicable Award Agreement (if not otherwise expressly provided
therein):

 

  •  

No shares of Common Stock or other amounts which become issuable or
distributable under such Award Agreement by reason of the Grantee’s cessation of
Continuous Service shall actually be issued or distributed to such Grantee until
the date of his or her Separation from Service (as determined in accordance with
the provisions of Section 1.409A-1(h) of the Treasury Regulations) or as soon
thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which such Separation from Service
occurs or (ii) the fifteenth day of the third calendar month following the date
of such Separation from Service.

 

  •  

No shares of Common Stock or other amounts which become issuable or
distributable under such Award Agreement by reason of the Grantee’s cessation of
Continuous Service shall actually be issued or distributed to such Grantee prior
to the earlier of (i) the first day of the seventh (7th) month following the
date of the Grantee’s Separation from Service or (ii) the date of Grantee’s
death, if he or she is deemed at the time of such Separation from Service to be
a specified employee under Section 1.409A-1(i) of the Treasury Regulations as
determined by the Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the Company,
and such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Code Section 409A(a)(2). The deferred Shares or
other distributable amount shall be issued or distributed in a lump sum on the
first day of the seventh (7th) month following the date of the Grantee’s
Separation from Service or (if earlier) the first day of the month immediately
following the date the Corporation receives proof of his or her death.

 

16